 



Exhibit 10.1

 

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE ISSUERS OF THE SECURITIES THAT ARE REFERRED TO HEREIN, INCLUDING THE
MERITS AND RISKS INVOLVED. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF ANY OFFERING MATERIALS OR THIS DOCUMENT.
ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THE SECURITIES REFERRED TO HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

 

American dg energy inc.

 

EUROSITE POWER INC.

 

Convertible Note Amendment Agreement

 

October 3, 2014

 

American DG Energy Inc.

EuroSite Power Inc.

45 First Avenue

Waltham, MA 02451

 

Ladies and Gentlemen:

 

1. Background. The undersigned investor (the “Investor”) is the owner of
convertible notes of American DG Energy Inc. (“ADGE”) in the aggregate principal
amount set forth on the signature page. Investors executing an agreement similar
to this one are referred to as the “Investors.” The aforesaid convertible notes
of ADGE are referred to herein as the “ADGE Notes.” Interest accrued and unpaid
on the ADGE Notes, together with the balance of interest payable through the
next interest payment date of the ADGE Notes (“Current Interest”), is set forth
on the signature page. Interest payable on the ADGE Notes from and after the
next interest payment date thereon through the maturity date thereof (“Future
Interest”) is set forth on the signature page. ADGE is the owner of shares of
the common stock of EuroSite Power Inc. (“EUSP” and such shares, the “EUSP
Shares”).

 

ADGE has agreed to convert the Current Interest and the Future Interest on the
ADGE Notes owned by the Investors into EUSP Shares owned by ADGE at a conversion
price of $0.50 per EUSP Share.

 

ADGE has agreed to issue to the Investors warrants to purchase EUSP Shares owned
by ADGE in connection with the conversion of Current Interest, with the number
of EUSP Shares subject to such warrants being set forth on the signature page at
an exercise price of $0.60 per EUSP Share

 

Further, the Investors have agreed to convert the entire amount due in respect
of the principal and interest on the convertible notes of EUSP (“EUSP Notes”)
owned by them into newly issued EUSP Shares, with the aggregate amount of
principal and interest being converted at a conversion price of $0.50 per EUSP
Share, as set forth on the signature page. The portion of such aggregate amount
being converted that is interest consists of interest accrued through the date
hereof (“Accrued Interest”) and the balance of interest payable thereafter on
the next interest payment date of the EUSP Notes (“Future Interest”).

 



 

 

 

2. Conversion of Current and Future Interest on the ADGE Notes and Issuance of
ADGE Warrants.

 

a. Conversion of ADGE Notes. Each Investor hereby converts the Current Interest
and the Future Interest on the ADGE Notes owned by it into EUSP Shares owned by
ADGE at a conversion price of $0.50 per EUSP Share.

 

b. Issuance of ADGE Warrants to Purchase EUSP Shares owned by ADGE. ADGE agrees
to issue warrants to purchase EUSP Shares owned by each Investor, such warrants
to be in the form of Exhibit A hereto and the number of EUSP Shares subject to
such warrants being set forth on the signature page.

 

c. Deliveries. As soon as practical after the execution of this agreement by all
parties, the Investor agrees to deliver to ADGE the ADGE Notes owned by it, and
in replacement thereof ADGE will issue a new convertible note for the same
principal amount as the Investor’s ADGE Notes in substantially the same form but
reflecting the interest conversion. Further, upon delivery of the ADGE Notes
held by the Investor, ADGE agrees to transfer to the Investor the EUSP Shares
being issued on conversion of the interest on the ADGE Notes and the aforesaid
warrants.

 

3. Conversion of EUSP Notes.

 

a. Conversion. Each Investor hereby converts the entire principal, Accrued
Interest and Future Interest on the EUSP Notes owned by it into newly issued
EUSP Shares at a purchase price per share of $0.50.

 

b. Deliveries. As soon as practical after the execution of this agreement by all
parties, each Investor agrees to deliver to EUSP for cancellation all of the
EUSP Notes owned by it. Upon delivery of the EUSP Notes held by the Investor,
EUSP agrees to issue to the Investor the EUSP Shares to be issued on the
conversion of the EUSP Notes.

 

4. Representations and Warranties.

 

a. ADGE and EUSP. ADGE and EUSP hereby confirm that their respective
representations, warranties and agreements in the subscription agreement and
other documents pursuant to which the original ADGE Notes and the EUSP Notes
were issued continue to be true and correct as if made on the date hereof and as
if made with respect to the securities being issued pursuant hereto, except that
with respect to such representations and warranties that speak as of a
particular date, no material adverse change has occurred making such
representations and warranties untrue or incorrect in any material respect as of
the date hereof.

 

b. The Investor. The Investor hereby confirms that its representations,
warranties and agreements in the subscription agreement and other documents
pursuant to which the Investor purchased its ADGE Notes and EUSP Notes are true
and correct as of the date hereof. Without limiting the foregoing, the Investor
represents and warrants that he/it is an accredited investor, as such term is
defined in the regulations under the Securities Act of 1933, as amended.

 

5. Expenses. Each party hereto shall each bear its own expenses incurred in
connection with this transaction.

 

6. Miscellaneous.

 

a. Notices. When any notice is required or authorized hereunder, such notice
shall be given in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail if sent during normal business hours of the recipient, and if
not sent during normal business hours, then on the next business day so long as
receipt is confirmed, (iii) five days after having been sent by registered or
certified mail (or regular mail if registered or certified mail is unavailable
in the country of the recipient), (iv) if sent within the U.S., one business day
after deposit with a recognized overnight courier, specifying next business day
delivery, with written verification of receipt or (v) if sent from the U.S. to
an address outside the U.S. or if sent from outside the U.S. to an address
within the U.S., five business days after deposit with an internationally
recognized courier service specifying that delivery be made within five business
days with written verification of receipt. All notices and other communications
shall be sent if sent to the Investor, to the business address or email address
of the Investor set forth on the signature page to this Agreement, as it may
subsequently change by notice from the Investor; and

 



2

 

 

 



  If to ADGE, to: American DG Energy Inc.     45 First Avenue     Waltham, MA
02451     Attention:  Chief Financial Officer    
Email:   gabriel.parmese@americandg.com          If to EuroSite, to: EuroSite
Power Inc.     45 First Avenue     Waltham, MA 02451     Attention:  Chief
Financial Officer     Email:  gabriel.parmese@americandg.com         With a copy
to: Sullivan & Worcester LLP     One Post Office Square     Boston, MA 02109    
Attention:  Edwin L. Miller, Jr.     Email:  emiller@sandw.com



 

Such notices or communications shall be effective when received. If a notice or
communication to Investor is sent in the manner provided above, it is duly
given, whether or not the addressee receives it. EuroSite by notice to the
Investor may designate additional or different addresses for subsequent notices
or communications.

 

b. Successors and Assigns. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assignees of the Investor.

 

c. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York and, to the extent
it involves any United States federal statute or regulations, in accordance
therewith.

 

d. Consent to Jurisdiction. The parties hereby consent and submit to the
exclusive jurisdiction of the state and federal courts in New York City with
respect to all disputes arising in connection with this transaction.

 

e. Survival of Representations. The parties agree that all of the warranties,
representations, acknowledgments, confirmations, covenants and promises made in
this Agreement shall survive its execution and delivery.

 

f. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original and which, taken together, shall form
one and the same agreement. Execution and delivery of this Agreement may be
evidenced by a scan/.pdf of the executed document sent by email.

 

g. Integration. This Agreement is the complete and exclusive agreement between
the parties with regard to the subject matter hereof and supersedes any and all
prior discussions, negotiations and memoranda related hereto.

 

h. Exercise of Warrant. ADGE and EUSP agree to take any actions necessary to
permit the exercise of the Warrant upon satisfaction of the conditions of
exercise set forth therein.

 

_________________

 

(Signature page immediately follows.)


 

 



3

 

 

The undersigned Investor, ADGE and EUSP hereby execute this Convertible Note
Amendment Agreement as of the date first set forth above.

 





$510,000 interest due, 1,020,000 common shares and
1,020,000 3-year warrants exercisable at $0.60.     é Amount of Current Interest
due, common shares to be exchanged and warrants to be issued, respectively, to A
European Investor. ADGE Notes being converted into EUSP Shares owned by ADGE at
$0.50 per share and warrants to purchase EUSP shares, exercisable at $0.60 per
share  

/s/ A European Investor

é A European Investor

      $72,000 interest due, 144,000 common shares and
144,000 3-year warrants exercisable at $0.60.     é Amount of Current Interest
due, common shares to be exchanged and warrants to be issued, respectively, to
John Hatsopoulos. ADGE Notes being converted into EUSP Shares owned by ADGE at
$0.50 per share and warrants to purchase EUSP shares, exercisable at $0.60 per
share  

/s/_John Hatsopoulos

é John Hatsopoulos

      $3,612,500 future interest due, 7,225,000 common shares     é Amount of
Future Interest due to A European Investor on ADGE Notes being converted into
EUSP Shares owned by ADGE at $0.50 per share and number of common shares of EUSP
to be exchanged for this future interest  

/s/ A European Investor

é A European Investor

      $510,000 future interest due, 1,020,000 common shares     é Amount of
Future Interest due to John Hatsopoulos on ADGE Notes being converted into EUSP
Shares owned by ADGE at $0.50 per share and number of common shares of EUSP to
be exchanged for this future interest  

/s/ John Hatsopoulos

é John Hatsopoulos

      $1,100,000 Convertible Note, 2,200,000 common shares     é Value of EUSP
convertible note owned by ADGE to be converted to common shares at a price of
$0.50 and number of EUSP common shares to be issued by EUSP to ADGE for the
conversion of convertible notes held by ADGE.  

/s/ John Hatsopoulos

é John Hatsopoulos

CEO American DG Energy

      $300,000 Convertible Note, 600,000 common shares     é Value of EUSP
convertible note owned by John Hatsopoulos to be converted to common shares at a
price of $0.50 and number of EUSP common shares to be issued by EUSP to John
Hatsopoulos for the conversion of convertible notes held by John Hatsopoulos.  

/s/ John Hatsopoulos

é John Hatsopoulos

      $300,000 Convertible Note, 600,000 common shares     é Value of EUSP
convertible note owned by A European Investor to be converted to common shares
at a price of $0.50 and number of EUSP common shares to be issued by EUSP to A
European Investor for the conversion of convertible notes held by A European
Investor.  

/s/ A European Investor

é A European Investor

            AGREED:   AGREED:      

AMERICAN DG ENERGY INC.

 

By: /s/ John Hatsopoulos

 

EUROSITE POWER INC.

 

By: /s/ Gabriel J. Parmese

  



4

